Citation Nr: 0918054	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO, among other 
things, denied service connection for COPD.

In November 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

The medical evidence is at least evenly balanced as to 
whether the Veteran's COPD is related to his in-service 
respiratory symptoms.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the 
criteria for service connection for COPD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for COPD, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).


Analysis

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In this case, the Veteran has been diagnosed with COPD.  
Thus, there is evidence of a current disability.

As to evidence of in-service disease, there are notations 
regarding respiratory disease in the service treatment 
records (STRs).  Specifically, in August 1967, the Veteran 
was treated for symptoms including sore throat, hoarseness, 
productive cough, and shortness of breath.  On examination, 
the Veteran's chest was full of coarse rhonci, and he was 
admitted to the hospital with a diagnosis of upper 
respiratory infection (URI).  A subsequent August 1967 cover 
sheet contained a diagnosis of acute bronchitis.  Thus, there 
is evidence of in-service respiratory disease, although the 
diagnosis at that time indicated that the disease was acute.  
See 38 C.F.R. § 3.303(b) (providing for service connection in 
cases where the same chronic disease is diagnosed both in and 
after service).  The April 1969 separation examination report 
indicated that the lungs and chest were normal, and a chest 
X-ray was negative.

As there is evidence of a current respiratory disability and 
in-service respiratory disease, the only remaining question 
is whether there is evidence of a nexus between them.  There 
are conflicting medical opinions on this question.  In an 
April 2004 letter, Dr. Leeman wrote that he had treated the 
Veteran for COPD and that there was evidence of medical 
attention for lung problems suffered during military service 
in Vietnam, specifically, that the Veteran was hospitalized 
for lung disease in service.  Dr. Leeman concluded that the 
Veteran's military service, including "various exposures" 
in Vietnam, could "at least as likely as not . . . have 
caused his current pulmonary compromise."  In contrast, in 
December 2008, a VA physician, after reviewing the claims 
file and examining the Veteran, concluded that he could not 
find medical evidence to support a nexus between the 
Veteran's bronchitis in service and his current diagnosis of 
emphysema.  He noted that the lungs were normal at separation 
and that there was no evidence of continuity of symptoms.

Initially, the Board notes that the Veteran has argued he is 
entitled to service connection based on his presumed exposure 
to Agent Orange.  While the Veteran is presumed to have been 
exposed to Agent Orange because he served in Vietnam, see 
38 C.F.R. § 3.307(a)(6)(iii), the list of diseases presumed 
to be service connected in such Veterans does not include 
COPD.  See 38 C.F.R. § 3.309(e).  Moreover, VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630- 
27641 (2003).  Significantly, however, the failure to 
establish service connection on a presumptive basis does not 
preclude consideration of service connection on a direct 
incurrence basis.  See 38 U.S.C.A. § 1113(b).

In this case, Dr. Leeman concluded that it was likely that 
the Veteran's COPD is related to his in-service respiratory 
symptoms.  Although, as noted in the Board's November 2008 
remand, Dr. Leeman did not indicate that he reviewed the 
Veteran's claims file, recent case law reflects that lack of 
claims file review does not, in and of itself, reduce the 
probative weight of a medical opinion or negate the 
competence of the health care professional offering the 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008).  Rather, reliance on the service history provided 
by the veteran as opposed to the records in the claims file 
only warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).  Here, to the extent Dr. Leeman relied on 
the history provided by the Veteran, this history was 
accurate, as the STRs show that the Veteran was hospitalized 
for respiratory symptoms during service.  Moreover, while Dr. 
Leeman referred to "various exposures," he did not rely 
solely on herbicide exposure as the cause of the Veteran's 
COPD, but rather indicated that the cause could include, but 
was not limited to, such exposure.  He therefore did not run 
afoul of VA's conclusion that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Consequently, Dr. Leeman's opinion is entitled to 
at least some probative weight.

In weighing the opinions of Dr. Leeman and the December 2008 
VA examiner, each of whom appears to be qualified and 
suitably informed, the primary factor to consider is the 
reasoning offered by each physician.  See Nieves-Rodriguez, 
22 Vet. App. at 304 (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed).  Neither physician offered a detailed 
explanation for their conclusions.  Dr. Leeman cited the 
Veteran's in-service symptoms and indicated that the 
Veteran's COPD was likely related to them.  The VA examiner 
noted the normal separation examination and lack of 
continuity of symptomatology and concluded there was no 
evidence of a nexus between the Veteran's current emphysema 
and his in-service bronchitis.  Dr. Leeman did not explain 
why he did not attribute any significance to the normal 
separation examination and lack of continuity of 
symptomatology, while the VA examiner did not specifically 
address the in-service respiratory symptoms (as opposed to 
the bronchitis diagnosis) or explain why the currently 
diagnosed respiratory disorder was not related to the in-
service symptoms.  Moreover, while the passage of many years 
between the Veteran's 1969 separation and documentation of 
his COPD is a factor that weighs against a claim for service 
connection, such absence must be considered in light of all 
of the other facts and circumstances of the case.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the similarity in the quantity and quality of the 
reasoning offered by Dr. Leeman and the VA examiner, as well 
as the fact that they were each suitably qualified and 
sufficiently informed, the probative weight of these opinions 
is approximately evenly balanced.  The reasonable doubt that 
arises from this relative equipoise must be resolved in favor 
of the Veteran.  Therefore, service connection for COPD must 
be granted.


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


